DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 9 of Applicant’s reply, filed 1/7/2021, with respect to the rejection of claims 1, 3-4, 6-8, and 10-11 under 35 U.S.C. §102(a)(2) have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6-8, and 10-11 under 35 U.S.C. §102(a)(2) has been withdrawn. 

Applicant's arguments filed 1/7/2021 with respect to the rejection of claim 9 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Claim 9 was rejected in the previous Office action under 35 U.S.C. §103 as being unpatentable over the combination of Emura et al. (US 2018/0113454 A1) [hereinafter “Emura”] in view of Sato et al. (US 2016/0041553 A1) [hereinafter “Sato”]. Regarding this rejection, Applicant contends the following (see pages 9-10 of Applicant’s reply):


    PNG
    media_image1.png
    728
    645
    media_image1.png
    Greyscale

Examiner disagrees.
As Applicant notes, Sato teaches the required transfer time is “the time from the time when the automatic travel end notification is performed to the time when the driver is in the manual driving adaptation state.” Sato further teaches, as Applicant notes, that the manual driving adaptation state is a state “in a case where a driver’s contact to a steering wheel is detected by the driving operation 6, in a case where the accelerator pedal is detected to be pressed, or in a case where the brake pedal is detected to be pressed” ([0047]). 
Applicant contends that these definitions do not correspond to a “detection of a driving operation by the driver”, as recited in claim 9. However, it is clear that the driver pressing the accelerator pedal or the brake pedal is a “driving operation by the driver.” Therefore, as Sato teaches that the manual driving adaptation state be determined as when “the accelerator pedal is detected to be pressed” or “a case where the brake pedal is detected to be pressed”, Sato teaches the manual driving adaptation state occurs when a driving operation by the driver is detected. 
Therefore, Sato does indeed teach the limitation in claim 9. Accordingly, Applicant’s arguments are unpersuasive. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving control section” and “preparation control section” in claims 1 and 9, “preparation determining section” and “proficiency acquisition section” in claim 1, “situation determining section” in claim 3, “action detection section” in claim 4, , “display control section” in claim 6, “change section” in claim 7, “execution notification section” in claim 8, and “termination notification section” and “storage control section” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for these claimed sections can be found in at least paragraph [0029] of the specification as-filed. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Emura et al. (United States Patent Application Publication No. US 2018/0113454 A1) [hereinafter “Emura”] in view of Sato et al. (United States Patent Application Publication No. US 2016/0041553 A1) [hereinafter “Sato”].

Regarding claim 9, Emura teaches an information processing apparatus installed in a vehicle (see Figure 1 and [0037]), comprising:
a driving control section configured to execute automated driving of the vehicle (self-driving control device 20; see [0046]-[0053]); 
a preparation control section (HMI controller 10) configured to execute, when the automated driving is being executed by the driving control section, preparation control which is a control that stops at least a part of the automated driving and makes a driver perform a preparation switching to driving by the driver of the vehicle (see [0059]-[0069], [0097]-[0117], and Figures 2 and 13);
30), and
 a storage control section configured to cause a storage device, which forms a storage area capable of storing information (see [0049]-[0050], specifically the ROM/RAM), to store time information which is information on a time period from start of the preparation control to switching to driving by the driver (see at least [0063], wherein the task of the preparation control is allotted a predetermined time; as the time is predetermined, it is stored in the ROM/RAM of the HMI controller 10 executing the processing).

Emura does not expressly teach a termination notification section configured to cause a notification device to execute termination notification, which is a notification of termination of automated driving by the driving control section for a reason other than the preparation control, a storage control section configured to cause a storage device, which forms a storage area capable of storing information, to store an authority transfer time which is a time period from a start of the preparation control to detection of a driving operation by the driver, wherein the termination notification section is configured to execute the termination notification at an earlier timing as the authority transfer time stored in the storage area increases. 
Sato also generally teaches a vehicle control device configured to switch from an automatic travel of the vehicle to manual travel of the vehicle (see Abstract). Sato teaches the apparatus includes an HMI system 14 for providing notifications to a passenger of the vehicle, which is configured to present a notification of termination of automated driving by the driving control section when it is determined that an automated driving control region is coming to an end (see [0035]-[0038] and [0060]-[0062]). Sato further teaches the apparatus further includes a notification timing setting unit 23 that “functions as a storage unit” that stores a required transfer time, which is the time it takes from when 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Emura so as to include a termination notification section configured to cause a notification device to execute termination notification, which is a notification of termination of automated driving by the driving control section for a reason other than the preparation control, a storage control section configured to cause a storage device, which forms a storage area capable of storing information, to store an authority transfer time which is a time period from a start of the preparation control to detection of driving operation by the driver, wherein the termination notification section is configured to execute the termination notification at an earlier timing as the authority transfer time stored in the storage area increases, in view of Sato, as Sato teaches these components in a vehicle control device for switching from automated driving to manual driving provide for the driver to be given appropriate notice that automated driving is going to end, thereby increasing the safety of operation of the vehicle. 

Allowable Subject Matter
Claims 1, 3-4, 6-8, and 10-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669